DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"processing circuitry" in claims 10.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US 10,974,458 B2, in view of Skubic US 20170120522 A1.
Instant Application
US 10,974,458 B2
1. A method comprising:
 1. A method comprising:
receiving, at a processor, object model data representing an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber wherein a dimensional compensation has been applied to the object model data based on an expected object placement position;
receiving object model data representing an object to be generated by an additive manufacturing apparatus by thermally fusing build material within a fabrication chamber; determining an indication of an intended object placement location within the fabrication chamber; determining a dimensional compensation to apply to the object model data, the dimensional compensation to compensate for an anticipated departure from an intended dimension that occurs during generation of the object, the dimensional compensation determined based on thermal conditions of the fabrication chamber at the intended object placement location, the determining including using a mapping resource relating dimensional compensations to object placement locations within the fabrication chamber; and
applying the determined dimensional compensation to the object model data to generate modified object model data.
receiving, from the additive manufacturing apparatus, an indication of an object generation placement position within a fabrication chamber where the object is to be generated;
   Skubic teaches

comparing, by the processor, the expected object placement position with the object generation placement position; if the expected object placement position matches the object generation placement position, determining, by the processor, that the dimensional compensation is valid and otherwise determining, by the processor, that the dimensional compensation is invalid.
  Skubic teaches


Regarding instant claim 1, claims 1 and 7 of US 10,974,458 B2 teaches the claim limitations, as shown in the following table:
Skubic further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US 10,974,458 B2, in view of Skubic based on obviousness analysis.

Regarding claims 8-10 and 12-14, Skubic further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US 10,974,458 B2, in view of Skubic based on obviousness analysis.

Claims 2-4, 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US 10,974,458 B2 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Menchik US 20210060850 A1.

Regarding claims 2-4, 11 and 15, claims 1 and 7 of US 10,974,458 B2, Skubic and Menchik further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US 10,974,458 B2 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Menchik based on obviousness analysis.

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US 10,974,458 B2 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Thompson US 20070170917 A1.

Regarding claims 5-6, claims 1 and 7 of US 10,974,458 B2, Skubic and Thompson further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US 10,974,458 B2 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Thompson based on obviousness analysis.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US 10,974,458 B2 in view of Skubic and Thompson as applied to claims 5-6 above, further in view of Menchik.

Regarding claim 7, Thompson and Menchik further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US 10,974,458 B2 in view of Skubic and Thompson as applied to claims 5-6 above, further in view of Menchik based on obviousness analysis.

Claims 1, 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,117,326 B2, in view of Skubic US 20170120522 A1.
Instant Application
US 11,117,326 B2
1. A method comprising:
 1. A method for
receiving, at a processor, object model data representing an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber wherein a dimensional compensation has been applied to the object model data based on an expected object placement position;
generating objects with an additive manufacturing apparatus by fusing build material within a fabrication chamber, the method comprising:
receiving object model data representing an object to be generated;
determining an indication of an intended position of the object within the fabrication chamber;
applying the determined dimensional compensation to the object model data to determine modified object model data; and
generating the object from the modified object model data.
receiving, from the additive manufacturing apparatus, an indication of an object generation placement position within a fabrication chamber where the object is to be generated;
   Skubic teaches

comparing, by the processor, the expected object placement position with the object generation placement position; if the expected object placement position matches the object generation placement position, determining, by the processor, that the dimensional compensation is valid and otherwise determining, by the processor, that the dimensional compensation is invalid.
  Skubic teaches


Regarding instant claim 1, claim 1 of US 11,117,326 B2 teaches the claim limitations, as shown in the following table:
Skubic further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,117,326 B2, in view of Skubic based on obviousness analysis.

Regarding claims 8-10 and 12-14, Skubic further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,117,326 B2, in view of Skubic based on obviousness analysis.

Claims 2-4, 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,117,326 B2 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Menchik US 20210060850 A1.

Regarding claims 2-4, 11 and 15, claim 1 of US 11,117,326 B2, Skubic and Menchik further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,117,326 B2 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Menchik based on obviousness analysis.

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,117,326 B2 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Thompson US 20070170917 A1.

Regarding claims 5-6, claim 1 of US 11,117,326 B2, Skubic and Thompson further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,117,326 B2 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Thompson based on obviousness analysis.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Hartmann in view of Skubic and Thompson as applied to claims 5-6 above, further in view of Menchik.

Regarding claim 7, Thompson and Menchik further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,117,326 B2 in view of Skubic and Thompson as applied to claims 5-6 above, further in view of Menchik based on obviousness analysis.

Claims 1, 8-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending application 17199375, in view of Skubic US 20170120522 A1.
Instant Application
co-pending application 17199375
1. A method comprising:
 1.  method of dimensional compensation in additive
manufacturing comprising:
receiving, at a processor, object model data representing an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber wherein a dimensional compensation has been applied to the object model data based on an expected object placement position;
receiving object model data representing an object with intended dimensions to be generated in a fabrication chamber by a thermal fusing process in which heat is applied to layers of build material to selectively solidify portions of the layers of build material;
determining a location within the chamber where the object is to be generated; and,
applying a dimensional compensation to the object model that is determined based on thermal conditions within the chamber at the object location, the dimensional compensation to compensate for anticipated departures from the intended dimensions induced by applying heat during the thermal fusing process.
receiving, from the additive manufacturing apparatus, an indication of an object generation placement position within a fabrication chamber where the object is to be generated;
   Skubic teaches

comparing, by the processor, the expected object placement position with the object generation placement position; if the expected object placement position matches the object generation placement position, determining, by the processor, that the dimensional compensation is valid and otherwise determining, by the processor, that the dimensional compensation is invalid.
  Skubic teaches


Regarding instant claim 1, claims 1 and 8 of co-pending application 17199375 teaches the claim limitations, as shown in the following table:
Skubic further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending application 17199375, in view of Skubic based on obviousness analysis.

Regarding claims 8-10 and 12-14, Skubic further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending application 17199375, in view of Skubic based on obviousness analysis.

Claims 2-4, 11 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending application 17199375 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Menchik US 20210060850 A1.

Regarding claims 2-4, 11 and 15, claims 1 and 8 of co-pending application 17199375, Skubic and Menchik further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending application 17199375 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Menchik based on obviousness analysis.

Claims 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending application 17199375 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Thompson US 20070170917 A1.

Regarding claims 5-6, claims 1 and 8 of co-pending application 17199375, Skubic and Thompson further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending application 17199375 in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Thompson based on obviousness analysis.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending application 17199375 in view of Skubic and Thompson as applied to claims 5-6 above, further in view of Menchik.

Regarding claim 7, Thompson and Menchik further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending application 17199375 in view of Skubic and Thompson as applied to claims 5-6 above, further in view of Menchik based on obviousness analysis.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
A method comprising:
receiving, at a processor, object model data representing an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber wherein a dimensional compensation has been applied to the object model data based on an expected object placement position;
receiving, from the additive manufacturing apparatus, an indication of an object generation placement position within a fabrication chamber where the object is to be generated;
comparing, by the processor, the expected object placement position with the object generation placement position;
if the expected object placement position matches the object generation placement position, determining, by the processor, that the dimensional compensation is valid and otherwise determining, by the processor, that the dimensional compensation is invalid.

Step 1: 
The claim recites a method. Thus, the claim is directed to a process, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of comparing, by the processor, the expected object placement position with the object generation placement position; if the expected object placement position matches the object generation placement position, determining, by the processor, that the dimensional compensation is valid and otherwise determining, by the processor, that the dimensional compensation is invalid, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, other than “by the processor”, “comparing” and “determining” in the context of this claim encompasses the user mentally calculate the difference between the expected object placement position with the object generation placement position, and determining if there is a difference, with help of a pen and paper, as long as the set of objects are very simple. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites receiving, at a processor, object model data representing an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber wherein a dimensional compensation has been applied to the object model data based on an expected object placement position; and receiving, from the additive manufacturing apparatus, an indication of an object generation placement position within a fabrication chamber where the object is to be generated. These additional limitations represent mere data gathering (obtaining the data) that is necessary for use of the recited judicial exception (“comparing”, and “determining”) and is recited at a high level of generality. This limitation is thus insignificant extra-solution activity. The recited “processor” and “additive manufacturing apparatus” are additional elements which are to implement the system. But the “processor” and “additive manufacturing apparatus” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on a controller system. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) “processor”;
2) “additive manufacturing apparatus”;
3) receiving object model data representing an object;
4) receiving an indication of an object generation placement position;
5) that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber wherein a dimensional compensation has been applied to the object model data based on an expected object placement position; 
6) from the additive manufacturing apparatus;
7) within a fabrication chamber where the object is to be generated.
Regarding 1) – 2), as explained previously, recited “processor” and “additive manufacturing apparatus” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 3)-4), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The recitation of the processor to receiving data from the additive manufacturing apparatus and object data input are mere data gathering that is recited at a high level of generality, and, as disclosed in Hartmann US 20210299753 A1, is also well-known. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. 5)-7) merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 7) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 2, 4-7 and 9-14:

Step 1: Claims 2, 4-7 and 9 recite a method. Thus, the claims are directed to a process, which are statutory categories of invention. Claims 10-13 recite apparatus. Thus, the claims are directed to a product, which are statutory categories of invention. Claim 14 recites a tangible machine-readable medium. Thus, the claim is directed to a product, which is statutory categories of invention.

Step 2A Prong one:
Similar to claim 1, the claims recite additional determining …, reprocessing …, estimate …, comparing …, compare …, determine …, pass …, and fail …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites providing …, receiving …, receive …, output …, display …, on receipt …, acquire …, that are necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited additive manufacturing apparatus, processing circuitry, apparatus, display, processor and a tangible machine-readable medium, are additional elements which are configured to implement the method steps. But the auto tuner system is recited generically that it represents no more than mere instructions or performing generic functions to apply the judicial exceptions on a computer. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “the indication of a location within a fabrication chamber where the object is to be generated is based on an existing height of any additive manufacturing build operation within the additive manufacturing apparatus”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “if the expected object placement position matches the object generation placement position, … and otherwise” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if the expected object placement position matches the object generation placement position, … and otherwise” will be construed as “in respond to that the expected object placement position matches the object generation placement position, … and in respond to that the expected object placement position does not match the object generation placement position …”.

Claim 4 recites “if …” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if …” will be construed as “in response to …”.

Claim 5 recites “if …” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if …” will be construed as “in response to …”.

Claim 7 recites “if …” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if …” will be construed as “in response to …”.

Claim 10 recites “if …” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if …” will be construed as “in response to …”.

Claim 14 recites “if the intended vertical placement corresponds to the expected vertical placement, … and otherwise” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if the intended vertical placement corresponds to the expected vertical placement, … and otherwise” will be construed as “in respond to that the intended vertical placement corresponds to the expected vertical placement, … and in respond to that the intended vertical placement corresponds to the expected vertical placement …”.

Regarding claims 2-9, 11-13 and 15, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann US 20210299753 A1 in view of Skubic US 20170120522 A1.

Regarding claim 1, Hartmann teaches a method comprising:
receiving, at a processor, object model data representing an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber (Fig. 1 [0028] selective laser melting process) wherein a dimensional compensation has been applied to the object model data based on an expected object placement position ([0024] [0030] the setpoint geometry is adapted to compensate the placement location-dependent distortion to generate production geometry to be used for additively manufacturing the respective part at respective assigned placement position in the chamber);
Hartmann does not explicitly teach:
receiving, from the additive manufacturing apparatus, an indication of an object generation placement position within a fabrication chamber where the object is to be generated; 
comparing, by the processor, the expected object placement position with the object generation placement position; if the expected object placement position matches the object generation placement position, determining, by the processor, that the dimensional compensation is valid and otherwise determining, by the processor, that the dimensional compensation is invalid.
Skubic teaches:
receiving, from the additive manufacturing apparatus, an indication of an object generation placement position within a fabrication chamber where the object is to be generated ([0089] the new location of the part is compared to planned part location);
comparing, by the processor, the expected object placement position with the object generation placement position; if the expected object placement position matches the object generation placement position, determining, by the processor, that the dimensional compensation is valid and otherwise determining, by the processor, that the dimensional compensation is invalid ([0089] the new location of the part is compared to planned part location, the Z displacement and X-Y alignment are compensated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartmann to incorporate the teachings of Skubic because they all directed to additive manufacturing. Comparing new intended placement location to expected intended placement location will help provide correct for the intended placement location change.
Hartmann teaches:
[0028] …, a CAD model of the metal part to be manufactured is created by computer. For the manufacturing 7, a metal powder is used in a selective laser melting process. The metal powder is applied in layers during the additive manufacturing 7, wherein, in each layer, regions which form the respective metal part are fused in targeted fashion by means of a laser beam.
[0024] …, a compensation of the deviation between the setpoint geometry and the actual geometry is performed. The compensation of the deviation between the setpoint geometry and the actual geometry results in an adaptation 13 of the production geometry in a manner dependent on the compensation. Here, the adaptation 13 of the production geometry is performed in each case in a production-position-related manner. Subsequently, by means of the tool 2, a further plurality of motor vehicle components 1 is additively manufactured in a manner dependent on the adapted production geometries assigned to the production positions.

    PNG
    media_image1.png
    621
    1043
    media_image1.png
    Greyscale

[0030] …. Owing to varying distortion of the respective motor vehicle components 1 on the bottom plate 3, each motor vehicle component 1 is considered in conjunction with its production position. …, the respective production geometries of each individual motor vehicle component 1 on the bottom plate 3 can be compensated in a location-dependent and thus production-position-related manner. The systematic compensation is repeated until the motor vehicle components 1 that are actually manufactured correspond to the predefined setpoint geometry within defined specified tolerances.
Skubic teaches:
[0089] …. Once the part is displaced, the Z location of the part and the X-Y location of the fiducial are determined again, providing a new location in X, Y, and Z. The new location of the fiducial is compared to the previous location of the fiducial, or to the planned part location…. This information allows the system to compensate on the fly for the Z displacement as well as X-Y alignment. … 

Regarding claim 8, Hartmann further teaches if the dimensional compensation is determined to be valid, causing the additive manufacturing apparatus to generate the object ([0024] manufactured using the adapted production geometries assigned to the production positions).

Regarding claim 9, Skubic further teaches receiving an indication of an object generation placement position within a fabrication chamber comprises receiving an indication of a height of a build platform of an additive manufacturing apparatus ([0089] part is displaced, new Z location is compared to planed location to compensate on the fly for rest unprinted layers).

Regarding claim 10, Hartmann and Skubic together teach the claimed method. Therefore, they teach the apparatus for implementing the method steps.

Regarding claim 12, Hartmann further teaches the apparatus is an additive manufacturing apparatus (Fig. 1 [0028]).

Regarding claim 13, Skubic further teaches the indication of a location within a fabrication chamber where the object is to be generated is based on an existing height of any additive manufacturing build operation within the additive manufacturing apparatus ([0089] part is displaced, new Z location is compared to planed location to compensate on the fly for rest unprinted layers).

Regarding claim 14, Hartmann, and Skubic together teach the claimed apparatus. Therefore, they teach the program for implementing the apparatus.

Claims 2-4, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Menchik US 20210060850 A1.

Regarding claim 2, neither Hartmann nor Skubic further explicitly teaches providing an indication of whether the dimensional compensation is determined to be valid or invalid.
Menchik teaches providing an indication of whether the dimensional compensation is determined to be valid or invalid ([0136] the mismatch between actual location and intended location is detected, alert signal sent using user interface, the user is provided options to correct the error, continue or cease the process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartmann to incorporate the teachings of Menchik because they all directed to 3D printing. Providing an indication of whether the dimensional compensation is determined to be valid or invalid will help take action accordingly.

Regarding claim 3, Menchik further teaches in response to determining that the dimensional compensation is invalid, providing selectable options to a user of the additive manufacturing apparatus to cancel generation of the object or proceed with generation of the object, and causing the additive manufacturing apparatus to cancel or proceed with generation of the object based on the user’s selection ([0136] the mismatch between actual location and intended location is detected, alert signal sent using user interface, the user is provided options to correct the error, continue or cease the process).

Regarding claim 4, Menchik further teaches if the dimensional compensation is determined to be invalid, providing a user with a selectable option to perform a dimensional compensation to the object based on the object generation placement position, and in response to receiving a user selection, reprocessing the dimensional compensation based on the object generation placement position ([0136] provided option to correct the error).

Regarding claim 11, Menchik further teaches a display to display the output notification indicating that the dimensional compensation is confirmed or not confirmed ([0136] the mismatch between actual location and intended location is detected, alert signal sent using user interface, the user is provided options to correct the error, continue or cease the process).

Regarding claim 15, Hartmann, Skubic and Menchik further teach in response to passing the validation check, causing an additive manufacturing apparatus to generate the object (Hartmann: [0024] manufactured using the adapted production geometries assigned to the production positions) and in response to failing the validation check, outputting a notification that the validation check has failed (Menchik: [0136] the mismatch between actual location and intended location is detected, alert signal sent using user interface

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Skubic as applied to claims 1, 8-10 and 12-14 above, further in view of Thompson US 20070170917 A1.

Regarding claim 5, Skubic and Hartmann further teaches if the dimensional compensation is determined to be invalid, to perform a dimensional compensation to the object based on the object generation placement position (Skubic: ([0089] the new location of the part is compared to planned part location, the Z displacement and X-Y alignment are compensated; Hartmann: placement location dependent geometry compensation).
Neither Hartmann nor Skubic further explicitly teaches determining an estimation of a length of time to perform the dimensional compensation.
Thompson teaches determining an estimation of a length of time to perform the dimensional compensation ([0045] shimming processor calculation time interval is estimated, when the calculation time interval is short enough, the calculated shim currents are applied for correction for next frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartmann to incorporate the teachings of Thompson because they all directed to object data processing. Determining an estimation of a length of time to perform the dimensional compensation will help determining is there is enough time for the dimensional compensation for next processing step.

Regarding claim 6, Thompson further teaches the estimate is based on a length of time taken to perform the dimensional compensation based on the expected object placement position ([0045] shimming processor calculation time interval is estimated, when the calculation time interval is short enough, the calculated shim currents are applied for correction for next frame).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Skubic and Thompson as applied to claims 5-6 above, further in view of Menchik.

Regarding claim 7, Thompson and Menchik further teaches comparing the estimated length of time with a length of time until object generation is to begin at the additive manufacturing apparatus, and if the estimated time is less than the time until object generation is to begin, providing a user with an option (Menchik: [0136] the user is provided options to correct the error, continue or cease the process) perform a dimensional compensation to the object based on the object generation placement position (Thompson: [0045] shimming processor calculation time interval is estimated, when the calculation time interval is short enough, the calculated shim currents are applied for correction for next frame).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenberg US 5274751 A teaches making new calculation for new intended location.
Chandar US 20190054700 A1 teaches compensation depending on location within work volume.
Chin US 20180307209 A1 teaches object model compensated with thermal distortion depending on build height.
EGAMI US 20130103224 A1 teaches calculation time is short enough to implement the re-calculation.
Ho US 20160354980 A1 teaches dimension compensations corresponding to zones in build volume.
Wu US 20210039169 A1 teaches compensated target model of object to be printed.
YAMASAKI US 20210229182 A1 teaches laminated object model modified to account for deformation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115